[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MOTION FOR SUMMARY JUDGMENT #171
A "motion for summary judgment is designed to eliminate the delay and expense of litigating an issue when there is no real issue to be tried." Wilson v. New Haven, 213 Conn. 277, 279,567 A.2d 829 (1989). However, "the moving party has the burden of presenting evidence that shows the absence of any genuine issue of material fact. . . ." Haesche v. Kissner, 229 Conn. 213, 217,640 A.2d 89 (1994).
In the present case, the plaintiff does not supply any affidavits, documentation or other evidence in support of his motion. The plaintiff has not met his burden of production to show an absence of a genuine issue of material fact.
The motion (#171) for summary judgment is denied, without prejudice to plaintiff reapplying with the supporting evidence.
Rodriguez, J.